 EAGLE INTERNATIONAL, INC.29Eagle International,Inc: and International Union,United Automobile,Aerospace and Agricultural Im-plement Workers of America,UAW. Case 23-CA-5469March 11, 1976SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND PENELLOOn December 30, 1975, the National Labor Rela-tions Board issued a Decision and Order' findingthat the Respondent had violated Section 8(a)(1) ofthe National LaborRelationsAct, as amended, or-dered it to cease and desist therefrom, and to takecertain affirmative action designed to effectuate thepurposes of the Act. Thereafter, on January 21, 1976,the Respondent moved the Board to reconsider, or,alternatively, to clarify, the provision for backpay.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Respondent argues that its backpay liability tounlawfully discharged strikers should begin to runfrom a date 5 days after the date its duty to reinstatethem was found to have arisen. In support, it cites'221 NLRB No. 222.Valley Oil Co., Inc.,2but its reading of that case iscorrect only to a point.InValley Oil,unlike here, the discharged strikershad not offered to return to work, the Board foundno showing that application for reinstatement wouldhave been futile, and there was no finding that theyhad unlawfully been denied reinstatement. To the ex-tent relevant, those are the significant factors and notthe fact thatValley Oil,as here, dealt with the rightsof unlawfully discharged strikers.In caseswhere strikers have offered to return towork, and an employer has unlawfully denied themreinstatement, or where application would have beenfutile, backpay, typically, is ordered from the date ofapplication or abandonment of the strike.' That isthe case here, and, in our judgment, lies well withinthe Board's broad discretion and authority to effec-tuate the policies of the Act.ORDERIt is hereby ordered that the Respondent's motionfor clarification or, in the alternative, reconsiderationbe, and it hereby is, denied.2 210 NLRB 370 (1974),Member Fanning dissenting in pertinent part.3 E.g.,Leon Ferenbach, Inc.,212 NLRB 896 (1974);The Colonial Press,Inc.,207 NLRB 673 (1973);Courtesy Volkswagen, Inc.,200 NLRB 84(1972);Universal Services, Inc. and Associates,184 NLRB 381 (1970);Sew-Magic, Inc.,184 NLRB 924 (1970);Pennsylvania GlassSandCorp., 172NLRB 514 (1968);CertifiedCasting &Engineering, Inc.,145 NLRB 572(1963);Ford Radio & Mica Corporation,115 NLRB 1046 (1956).223 NLRB No. 5